UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                    )
ADRIAN WENDY                        )
DEVILLE- NAKDIMEN,                  )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                   Civil Action No. 1:22-cv-03144 (UNA)
                                    )
PRESIDENT RONALD REAGAN, et al., )
                                    )
            Defendants.             )
___________________________________ )

                                     MEMORANDUM OPINION

       Currently before the court is plaintiff’s pro se complaint, ECF No. 1, and application for

leave to proceed in forma pauperis (“IFP”), ECF No. 2. For the reasons explained herein, the court

will grant plaintiff’s IFP application and dismiss the complaint.

       Pro se litigants must comply with the Rules of Civil Procedure. Rule 8(a) of the Federal

Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement of the

grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that

defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a pleading “contains an untidy assortment

of claims that are neither plainly nor concisely stated, nor meaningfully distinguished from bold

conclusions, sharp harangues and personal comments[,]” it does not fulfill the requirements of
Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff’d sub nom. Cooper v. D.C., No.

17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017).

        The instant complaint falls within this category. Plaintiff, a resident of Atlanta Georgia,

sues former Presidents Reagan and Johnson, as well as unnamed “family + friend + employees.”

From there, no cognizable facts or claims can be discerned. As presented, neither the court nor

defendants can reasonably be expected to identify plaintiff’s claims.

        Plaintiff has also failed to set forth a basis for this court’s subject matter jurisdiction or his

entitlement to any relief. The subject matter jurisdiction of the federal district courts is limited and

is set forth generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is

available only when a “federal question” is presented, or the parties are of diverse citizenship and

the amount in controversy exceeds $75,000. A party seeking relief in the district court must at

least plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure

to plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff fails to provide any basis for diversity jurisdiction. He is located in Georgia, but

he does not provide addresses for any of the named defendants, and many of the intended

defendants are not even identified by name, see D.C. LCvR 5.1(c)(1). He merely states that “USA

addresses on file of government USA 1975-2022[.]” It is a “well-established rule” that, for an

action to proceed in diversity, the citizenship requirement must be “assessed at the time the action

is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991). To that end,

“the citizenship of every party to the action must be distinctly alleged [in the complaint] and cannot

be established presumptively or by mere inference.” Meng v. Schwartz, 305 F. Supp. 2d 49, 55

(D.D.C. 2004) (citation omitted). Here, the citizenship of the parties is entirely unclear. And

plaintiff abjectly fails to state any federal question.
      For all of these reasons, this case is dismissed without prejudice. A separate order

accompanies this memorandum opinion.




                                                 AMY BERMAN JACKSON
Date: December 13, 2022                          United States District Judge